

EXHIBIT 10.5

LEIDOS, INC.
KEY EXECUTIVE STOCK DEFERRAL PLAN







--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I PURPOSE AND EFFECTIVE DATE    1
ARTICLE II DEFINITIONS    1
2.1.    Account    1
2.2.    Beneficiary    1
2.3.    Board    1
2.4.    Bonus Compensation Plan    1
2.5.    Capital Restructuring Dividend    1
2.6.    Code    1
2.7.    Committee    1
2.8.    Company    2
2.9.    Company Stock    2
2.10.    Deferral    2
2.11.    Deferral Authority    2
2.12.    Deferrable Amount(s)    2
2.13.    Director    2
2.14.    Distribution Date    2
2.15.    Dividend Equivalent    2
2.16.    Employee    2
2.17.    Equity Incentive Plan    2
2.18.    Fair Market Value    2
2.19.    Ordinary Dividend    3
2.20.    Ordinary Dividend Equivalent Amount    3
2.21.    Participant    3
2.22.    Plan    3
2.23.    Plan Year    3
2.24.    Retirement Date    3
2.25.    Separation From Service    3

-i-



--------------------------------------------------------------------------------






2.26.    Share Unit    3
2.27.    Termination of Affiliation    3
2.28.    Trust    4
2.29.    Trustee    4
ARTICLE III PARTICIPATION    4
3.1.    Designation by Deferral Authority    4
3.2.    Deferral Elections    4
3.3.    Amounts Subject to Deferral    5
3.4.    Deferral Election Irrevocable    5
3.5.    Deferrals May be Held in Trust    5
ARTICLE IV TRUST FUND    6
4.1.    Trust Fund Established    6
4.2.
Company, Board, Deferral Authority, Committee and Trustee Not Responsible for
Adequacy of Trust Fund    6

4.3.    Invasion of Trust by Creditors    6
4.4.    Trust Expenses    6
ARTICLE V ACCOUNTS    6
5.1.    Committee to Maintain Accounts    6
5.2.    Additional Accounting Procedures    6
5.3.    Limitation on Benefits    7
5.4.    Vesting of Account Balances    7
5.5.    Ordinary Dividend Equivalents    7
ARTICLE VI RIGHTS IN ACQUIRED STOCK    7
6.1.    Power to Vote Stock Rests With Trustee    7
6.2.    Tender Offers    7
6.3.    Dividends    7
ARTICLE VII DISTRIBUTIONS    8
7.1.    Time of Commencement of Distribution    8
7.2.    Form of Distribution    8
7.3.    Methods of Distribution    8

-ii-



--------------------------------------------------------------------------------






7.4.    Beneficiary Designation    10
7.5.    Distribution to Guardian    10
7.6.    Withholding of Taxes    11
7.7.    Distribution of Dividend Equivalents    11
ARTICLE VIII ACCELERATION OF DISTRIBUTION    11
8.1.    Change in Control    11
8.2.    Hardship    12
ARTICLE IX SOURCE OF PAYMENT    12
9.1.    No Direct Interest in Trust Assets    12
ARTICLE X PLAN TERMINATION AND AMENDMENT    13
10.1.    Termination and Amendments    13
ARTICLE XI PLAN ADMINISTRATION    13
11.1.    Committee    13
11.2.    Committee Powers    13
11.3.    Plan Expenses    14
11.4.    Reliance Upon Documents and Opinions    15
11.5.    Requirement of Proof    15
11.6.    Reliance on Committee Memorandum    15
11.7.    Limitation on Liability    15
11.8.    Indemnification    15
ARTICLE XII MISCELLANEOUS PROVISIONS    16
12.1.    Restrictions on Plan Interest    16
12.2.    No Enlargement of Employee Rights    16
12.3.    Rights of Repurchase and First Refusal for the Company    17
12.4.    Mailing of Payments    17
12.5.    Inability to Locate Participant or Beneficiary    17
12.6.    Governing Law    17
12.7.    Illegality of Particular Provision    17
12.8.    Interpretation    17
12.9.    Tax Effects    17

-iii-



--------------------------------------------------------------------------------






12.10.    Receipt or Release    18
12.11.    Records    18
12.12.    Arbitration    18
12.13.    Recoupment of Awards    18













-iv-



--------------------------------------------------------------------------------



LEIDOS, INC.
KEY EXECUTIVE STOCK DEFERRAL PLAN
ARTICLE I
PURPOSE AND EFFECTIVE DATE
This Plan is an unfunded, deferred compensation arrangement established by
Leidos, Inc. (the “Company”) to provide selected Employees and Directors with a
method of supplementing their retirement income by deferring a portion of their
compensation and to make an indirect investment in Company Stock through a
“rabbi trust” vehicle. The Plan is effective as of January 4, 1996, and was
amended and restated effective January 1, 2005 to comply with Section 409A of
the Code and amended and restated effective September 27, 2013.
ARTICLE II    
DEFINITIONS
Whenever the following terms are used in the Plan they shall have the meaning
specified below, unless the context indicates clearly to the contrary.
2.1.    Account. The Account maintained for bookkeeping purposes by the
Committee with respect to each Participant to evidence the Participant’s
Deferrals of Deferrable Amounts hereunder, to record the number of Share Units
credited as a result of such deferrals, to record the Participant’s Ordinary
Dividend Equivalent Amounts and to record the number of Share Units credited as
a result of such Ordinary Dividend Equivalent Amounts.
2.2.    Beneficiary. The person or persons properly designated by the
Participant, in accordance with Section 7.4, to receive the benefits provided
herein upon death of the Participant.
2.3.    Board. The Board of Directors of Leidos, Inc., or its ultimate parent
corporation, if any.
2.4.    Bonus Compensation Plan.     The Company’s 1984 Bonus Compensation Plan,
and any successor plan, including the Equity Incentive Plan.
2.5.    Capital Restructuring Dividend. The non-recurring cash dividend paid by
the Company in 2006 on shares of Company Stock in connection with the Company’s
capital restructuring and the initial public offering of Company Stock.




--------------------------------------------------------------------------------






2.6.    Code.     The Internal Revenue Code of 1986, as amended.
2.7.    Committee. The committee composed of such members as shall be appointed
from time to time by the Board to administer the Plan.
2.8.    Company. Leidos, Inc. (or its ultimate parent corporation, if any). In
addition, unless the context indicates otherwise, as used in this Plan the term
Company shall also mean and include any direct or indirect subsidiary of the
Company which has been approved by the Deferral Authority for participation in
this Plan by its Employees.
2.9.    Company Stock. The common stock of Leidos Holdings, Inc., par value
$0.0001 per share, or any other security (including preferred stock) of the
Company or the Company’s ultimate parent corporation, if any, designated as
Company Stock by the Committee.
2.10.    Deferral. The amount of Deferrable Amounts a Participant has deferred
in accordance with Section 3.2 or which is designated as a Deferral under this
Plan in connection with an Employee's offer letter for employment with the
Company. Deferrals shall be denominated as Share Units.
2.11.    Deferral Authority. The individual or group of individuals appointed by
the Board to determine which Employees are eligible to make Deferrals and to
participate in the Plan.
2.12.    Deferrable Amount(s). The bonus, if any, payable to an Employee or
Director, in accordance with Company procedures under the Bonus Compensation
Plan, Directors' fees or other payments as determined by the Committee. In no
way does the adoption or operation of this Plan obligate the Company to pay any
bonus or continue any compensation program.
2.13.    Director. A member of the Board, other than a Director Emeritus, or a
member of the Board of Directors of any subsidiary or affiliate thereof which
has been approved by the Deferral Authority for participation in this Plan by
its Employees or Directors.
2.14.    Distribution Date. The date when distributions begin under the Plan, as
specified in Section 7.1.
2.15.    Dividend Account. The portion of a Participant’s Account maintained by
the Committee to record the Participant’s Ordinary Dividend Equivalent Amounts.
2.16.    Dividend Equivalent
2.17.    Employee. A management or highly compensated employee of the Company.

-2-



--------------------------------------------------------------------------------






2.18.    Equity Incentive Plan. The 2006 Equity Incentive Plan and any successor
plan.
2.1.    Fair Market Value.
(1)    If the Company Stock is being valued in connection with a transaction
(such as the crediting of amounts to an Account or a distribution) for which the
Committee determines there is a corresponding transaction by the Trust, the net
price per share of Company Stock purchased or the net proceeds per share of
Company Stock sold in the transaction by the Trust, in each case including all
expenses of such transaction by the Trust.
(2)    If paragraph (1) does not apply, (a) the closing price of the Company
Stock on the New York Stock Exchange on the date for which the fair market value
is determined, or, if there is no trading of the Company Stock on such date,
then the closing price of the Company Stock on the New York Stock Exchange on
the next preceding date on which there was trading in such shares; or (b) if the
Company Stock is not listed, admitted or quoted, the Committee may designate
such other source of data as it deems appropriate for determining such value for
purposes of this Plan.
2.2.    Ordinary Dividend. All cash dividends or other cash distributions, other
than the Capital Restructuring Dividend, paid by the Company on shares of
Company Stock.
2.3.    Ordinary Dividend Equivalent Amount. The amount of Ordinary Dividends
credited by the Company to a Participant’s Account. Such amount to be equal to
the per share Ordinary Dividend paid by the Company on its Company Stock
multiplied by the number of Share Units credited to the Participant’s Account as
of the related dividend payment record date.
2.4.    Participant. An Employee or Director designated by the Deferral
Authority for participation in the Plan who timely files an election to
participate and makes or receives Deferrals hereunder.
2.5.    Plan. The Science Applications International Corporation Key Executive
Stock Deferral Plan, as set forth herein and as amended from time to time.
2.6.    Plan Year. January 1 through December 31.
2.7.    Retirement Date. The date of an Employee's termination of employment
from the Company or a Director's ceasing to be an active Director as determined
by the Committee, on or after attaining age 59 ½. Effective January 1, 2005, a
Retirement Date shall not occur unless the Employee or Director has had a
Separation From Service.
2.8.    Separation From Service. The death, retirement or termination of the
Employee’s employment with the Company, or in the case of a Director, ceasing to
perform

-3-



--------------------------------------------------------------------------------






services for the Company as a member of the Board. This definition of Separation
From Service shall be interpreted and construed in a manner intended to comply
with Code Section 409A and the published authorities thereunder.
2.9.    Share Unit. The interest of a Participant in a share of Company Stock
held in the Participant's Account. A full Share Unit shall be equivalent to a
full share of Company Stock, and a partial Share Unit shall be equivalent to the
corresponding fraction of a share of Company Stock.
2.10.    Termination of Affiliation. Any termination of employment with the
Company by an Employee, as determined by the Committee, whether by reason of
death, disability, voluntary resignation, layoff, discharge or otherwise, prior
to attaining age 59 ½ and, in the case of a Director, ceasing to be an active
Director prior to attaining age 59 ½. The Committee shall have the discretion to
establish rules and make determinations as to what constitutes a Termination of
Affiliation including, without limitation, change of status (e.g., part-time,
consulting Employee, etc.) or leave of absence. Notwithstanding the foregoing, a
Termination of Affiliation shall not occur unless the Employee or Director has
had a Separation From Service.
2.11.    Trust. The Science Applications International Corporation Key Executive
Stock Deferral Trust established by the Company to hold assets used by the
Company to provide for benefits to Participants and Beneficiaries under the
Plan.
2.12.    Trustee. Wachovia Bank or such successor trustee as shall be appointed
pursuant to the Trust instrument.
ARTICLE III    
PARTICIPATION
3.1.    Designation by Deferral Authority. The Deferral Authority in its sole
discretion shall designate those Employees or Directors who are to be eligible
to participate in the Plan with respect to Deferrals for a particular Plan Year
or with respect to a particular Deferrable Amount or Amounts. Designating an
individual as eligible to participate in the Plan for a particular Plan Year or
with respect to a particular Deferrable Amount shall not require the Deferral
Authority to designate such individual for any subsequent Plan Year or with
respect to any subsequent Deferrable Amounts. The designation of eligibility by
the Deferral Authority may be made in such manner as determined by the Deferral
Authority, including, without limitation, establishment of criteria such as
compensation level or level or authority.
3.2.    Deferral Elections.

-4-



--------------------------------------------------------------------------------






(a)    An eligible Employee or Director shall not become a Participant in the
Plan unless and until he or she has executed and delivered to the Committee a
Deferral election, including any forms or agreements as may be prescribed by the
Committee, and the Committee shall have accepted such Deferral election and/or
additional forms or agreements. Participation in the Plan and any elections made
by a Participant, including Deferral elections and elections as to form of
distribution under Article VII, is conditioned on the Participant executing an
agreement with the Company, in a manner prescribed by the Committee, relating to
the Company’s right of repurchase of Company Stock (to the extent applicable)
and such other matters as the Committee shall prescribe. To initially
participate in the Plan, the Employee or Director must submit his or her
Deferral election, including any forms or agreements prescribed by the
Committee, during the applicable Deferral election period established by the
Committee. Effective for Deferrals on or after January 1, 2005, the last day of
the Deferral election period for any Deferrable Amount other than
“performance-based compensation” (as defined below) shall be no later than the
last day of the calendar year prior to the first calendar year during which the
Employee or Director performs services for which such Deferral Amount is earned.
Beginning with the Deferral election made in the 2003 Plan Year for Deferrable
Amounts received during calendar year 2004, the Participant’s election shall be
carried forward automatically to future Plan Years for which the Participant is
eligible to participate unless, during the applicable Deferral election period
for such future Plan Years, the Participant elects to modify or cancel the prior
election under procedures established by the Committee. In addition to amounts
deferred pursuant to a Deferral election, additional Deferrals may be credited
to a Participant’s Account pursuant to the terms of an offer letter with an
Employee made at the time of commencement of employment with the Company, as
determined and approved by the Deferral Authority in its sole discretion.
Furthermore, the Committee may, to the extent consistent with satisfying Code
Section 409A, permit an Employee or Director to make a Deferral Election within
thirty (30) days following the date such Employee or Director first becomes
eligible to participate in the Plan, as indicated by the effective date of his
status change in the Plan’s records. Such a Deferral election shall be with
respect to compensation earned for services performed after the election.
(b)    If a Deferrable Amount constitutes “performance-based compensation,” then
the Committee may, but need not, delay the last day of the Deferral election
period. The last day of the Deferral election period with respect to any
Deferrable Amount which is considered to be performance-based compensation shall
be no later than six (6) months before the end of the service period over which
such Deferrable Amount is earned. For this purpose, “performance-based
compensation” means compensation where the amount of or entitlement to the
compensation is contingent on the satisfaction of pre-established written
performance criteria relating to a performance period of at least twelve (12)
consecutive months, provided that performance-based compensation does not
include any amount that will be paid regardless of performance, or based upon a
level of performance that is substantially certain to be met at the

-5-



--------------------------------------------------------------------------------






time the criteria is established. Performance-based compensation must also meet
any other applicable requirements established under authority issued pursuant to
Code Section 409A.
3.3.    Amounts Subject to Deferral. The total Deferrals elected for a
particular Plan Year may be in an amount up to a specified percentage of
Deferrable Amounts, such maximum percentage to be up to one hundred percent
(100%) as determined by the Deferral Authority.
3.4.    Deferral Election Irrevocable. Any Deferral election by a Participant
for a particular Plan Year shall be irrevocable for that Plan Year following the
end of such Plan Year's Deferral election period.
3.5.    Deferrals May be Held in Trust.
(a)    With respect to Deferrals before January 1, 2005, within a reasonable
period of time following the date on which a Deferrable Amount would have been
paid to a Participant but for the Deferral hereunder, the Company shall
contribute, to the Trust, Company Stock or money in an amount sufficient to
purchase shares of Company Stock equal in value (based, prior to any public
offering of Company Stock, on the then prevailing Formula Price as determined
under the Company’s Certificate of Incorporation) to the Deferral. The Trustee
shall apply such contribution toward the purchase of Company Stock in accordance
with directions of the Committee and terms of the Trust and the Participant
shall be credited with the applicable number of Share Units.
(b)    Effective January 1, 2005, contributions to the Trust with respect to
Deferrals shall be made only if the Company, in its sole discretion, determines
to make such contributions. Regardless of whether the Company makes
contributions to the Trust with respect to Deferrals, the Participant shall be
credited with a number of Share Units equal to the Deferral. If it becomes
necessary to determine the value of a full or partial Share Unit prior to any
public offering of Company Stock, such value shall be based on the then
prevailing Formula Price (as determined under the Company’s Certificate of
Incorporation) as of the date the Deferrable Amount would have been paid to the
Participant but for the Deferral hereunder. Following any public offering of
Company Stock, such value shall be determined according to the Fair Market Value
of the Company Stock as of the date the Deferrable Amount would have been paid
to the Participant but for the Deferral hereunder. However, for Deferrals made
by Directors, such value shall be determined according to the Fair Market Value
of the Company Stock as of the third business day of the calendar quarter
following the calendar quarter in which the Deferrable Amount was earned by the
Director.

-6-



--------------------------------------------------------------------------------






ARTICLE IV    
TRUST FUND
4.1.    Trust Fund Established. The Company has established the Trust pursuant
to a trust agreement under which the Trustee will hold and administer in trust
all assets deposited with the Trustee in accordance with the terms of this Plan.
The Board shall have the authority to select and remove the Trustee to act under
the Trust agreement, and to enter into new or amended trust agreements as it
deems advisable.
4.2.    Company, Board, Deferral Authority, Committee and Trustee Not
Responsible for Adequacy of Trust Fund. Neither the Company, Board, Deferral
Authority, Committee nor Trustee shall be liable or responsible for the adequacy
of the funds held in the Trust to meet and discharge any or all payments and
liabilities hereunder. All Plan benefits will be paid from the Trust assets or
by the Company to the extent not paid from Trust assets, and neither the Board,
Deferral Authority, Committee nor Trustee shall have any duty or liability to
pay such benefits or furnish the Trust with any funds, securities or other
assets.
4.3.    Invasion of Trust by Creditors. If assets of the Trust should be reduced
due to action of the Company's creditors, as provided in the Trust document, the
Committee shall reduce each Account for which the Trust held assets on a pro
rata basis to reflect such reduction in Trust assets, and the Company shall have
no obligation to replace such lost assets.
4.4.    Trust Expenses. Expenses of the Trust which are not paid by the Company
shall be applied to reduce each Account for which the Trust holds assets on a
pro rata basis.
ARTICLE V    
ACCOUNTS
5.1.    Committee to Maintain Accounts. The Committee shall open and maintain a
separate Account for each Participant to record the Deferrals made by the
Participant and the number of Share Units credited as a result of the Deferrals.
5.2.    Additional Accounting Procedures. The Committee shall establish and may
amend from time to time additional accounting procedures for the purpose of
making allocations, distributions, valuations and adjustments to Accounts, and
to allocate Trust earnings expenses and losses to such accounts. A Participant
or Beneficiary shall have no contractual or other right to have a particular
accounting procedure or convention apply, or continue to apply, and the
Committee shall be free to alter any such procedure or convention without notice
or obligation to any Participant or Beneficiary.

-7-



--------------------------------------------------------------------------------






5.3.    Limitation on Benefits. Benefits payable to a Participant or Beneficiary
under the Plan shall be limited to the vested Account balance credited to such
Participant or Beneficiary.
5.4.    Vesting of Account Balances. A Participant's Account balance shall be
one hundred percent (100%) vested except with respect to the portion of the
Account balance attributable to vesting bonuses awarded under the Bonus
Compensation Plan. Such portion of a Participant's Account balance shall become
vested (and the nonvested portion forfeited) at the time or times the bonus
would have become vested (and the nonvested portion forfeited) under the Bonus
Compensation Plan without regard to deferral under this Plan. The Share Units
represented by such forfeited portion shall be returned to the Company or
reallocated in accordance with the Committee's directions and the terms of the
Trust.
5.5.    Ordinary Dividend Equivalents. As of any date that the Company pays an
Ordinary Dividend, each Participant’s Dividend Account shall be credited with an
Ordinary Dividend Equivalent Amount. Such Ordinary Dividend Equivalent Amount
shall be credited to each Participant’s Account in the form of a number of Share
Units (including partial Share Units) determined by dividing the Participant’s
Ordinary Dividend Equivalent Amount (expressed in dollars) by the Fair Market
Value of a share of Company Stock as of the crediting date. Amounts credited to
a Participant’s Dividend Account shall be fully vested at all times; provided,
however, that amounts credited to a Participant’s Dividend Account with respect
to the portion of the Account balance attributable to bonuses of vesting
restricted stock units shall vest (or be forfeited) in accordance with the
provisions of Section 5.4.
ARTICLE VI    
RIGHTS IN ACQUIRED STOCK
6.1.    Power to Vote Stock Rests With Trustee. The power to vote any stock held
by the Trustee shall rest solely with the Trustee, who shall vote such stock in
the same proportion that the other shareholders vote their shares of stock of
the Company. For purposes of this Section 6.1, in determining how other
shareholders voted, the Trustee shall take into account the votes of
shareholders with respect to all classes of voting stock, including but not
limited to Class A and Class B Common Stock.
6.2.    Tender Offers. In the case of a tender offer for the Company Stock, the
Trustee shall tender the shares of Company Stock held by the Trust only if more
than fifty percent (50%) of the shares of Company Stock held outside the Trust
are tendered by the shareholders.

-8-



--------------------------------------------------------------------------------






6.3.    Dividends. All Ordinary Dividends on Company Stock held in Trust shall
be held by the Trustee and reinvested as directed by the Committee. The Capital
Restructuring Dividend on Company Stock held in Trust shall be immediately
disbursed by the Trustee to the Company for immediate distribution by the
Company to Participants in accordance with Section 7.7. No person (including,
but not limited to, the Trustee, the Company, the Committee or the Board) shall
have the authority or ability to delay the immediate transfer of the Capital
Restructuring Dividend from the Trustee to the Company pursuant to this Section
6.3.
ARTICLE VII    
DISTRIBUTIONS
7.1.    Time of Commencement of Distribution. Subject to the acceleration
provisions of Article VIII, the balance credited to a Participant's Account
shall be distributed, or commence to be distributed, to the Participant on the
first to occur of the following events:
(c)    the Participant's Retirement Date; or
(d)    the date of the Participant's Termination of Affiliation with the
Company.
7.2.    Form of Distribution. Each distribution shall be made in the form of
Company Stock, except that fractional Share Units shall, as determined according
to procedures established by the Committee, be distributed in kind as fractional
shares or applied towards satisfying tax withholding obligations with respect to
Participants’ distributions. A Participant shall have no right to request a cash
distribution.
7.3.    Methods of Distribution.
(a)    Lump Sum on Death. If a Participant dies having an Account balance
(regardless of whether distributions have begun under the Plan), the remaining
balance in the Participant's Account shall be paid in the form of a lump sum to
the Beneficiary or Beneficiaries designated in accordance with Section 7.4, or
as otherwise provided in Sections 7.4 and 7.5, within a reasonable period
following the date when the Committee receives notice of the Participant's
death.
(b)    Election for Retirement Distributions. Subject to the acceleration
provisions in Article VIII, distributions made on account of a Participant's
Retirement Date shall be made to the Participant in accordance with a valid
election made by the Participant under this subsection (b). The Participant may
elect in a manner prescribed by the Committee to have his or her Account paid in
one of the following forms:

-9-



--------------------------------------------------------------------------------






(1)    A lump sum payment of the entire Account Balance; or
(2)    A series of annual payments over a five (5) or ten (10) year period. Each
installment shall include one-fifth or one-tenth, as applicable, of the number
of shares of Company Stock distributable to the Participant. Effective for new
Participants making Deferral elections for the 2004 and subsequent Plan years, a
series of annual payments over a fifteen (15) year period shall be an available
option for distributions following the Participant’s Retirement Date. Each
installment shall include one-fifteenth of the number of shares of Company Stock
distributable to the Participant.
In the event Participant elects a lump sum payment as described in Section
7.3(b)(1) and Participant has an Account balance attributable to vesting bonuses
under the Bonus Compensation Plan that will continue vesting after such lump sum
payment, additional distributions shall be made within a reasonable period of
time following each date Share Units vest. In the event Participant elects a
series of annual payments as described in Section 7.3(b)(2) and Participant has
an Account balance attributable to vesting bonuses under the Bonus Compensation
Plan that will continue vesting after any annual distribution of Participant’s
Account balance occurs, any Share Units that vest after a distribution will be
added to the Account balance and distributed ratably over the remaining series
of annual payments.
Effective January 1, 2005, a Participant’s election of the form of distribution
shall be made at the time the Participant first makes a Deferral election. Such
election of form of distribution shall be applicable to all subsequent Deferral
elections by the Participant.
(c)    Change of Distribution Election. Except as set forth in this Section
7.3(c), a Participant’s election of form of distribution shall be irrevocable.
Each of the forms of distribution set forth in Section 7.3(b) shall be
considered a single payment for purposes of Code Section 409A. Accordingly,
Participants shall be allowed to make a new form of distribution election,
provided that the following requirements are satisfied:
(1)    the election does not take effect until at least twelve (12) months after
the date the election is made, and the election must be made at least twelve
(12) months prior to the date the first payment would be made to the Participant
absent the election;
(2)    the commencement date of the first payment to the Participant shall be
five (5) years following the date the payment would have commenced absent the
change in the Participant’s election; and
(3)    no Participant may make more than one (1) new form of distribution
election.

-10-



--------------------------------------------------------------------------------






Any attempt to change a distribution election that does not satisfy these
requirements shall be void.
(d)    Other Distributions. Distributions other than those specified in
subsection (a) or (b) above shall be made as a lump sum within a reasonable
period of time following a Participant's Termination of Affiliation.
(e)    Default Distribution. If the Participant fails to make a valid election
as described in subsection (b), the Participant's Account shall be distributed
in full as a lump sum payment within a reasonable period of time following the
Distribution Date. If Participant has an Account balance attributable to vesting
bonuses under the Bonus Compensation Plan that will continue vesting after such
lump sum payment is made, additional distributions shall be made within a
reasonable period of time following each date Share Units vest.
(f)    Notwithstanding the foregoing, if any stock of the Company is publicly
traded on an established securities market, the distribution to any Participant
who is a “specified employee” under Code Section 409A(a)(1)(B)(i) shall not be
made (or commence to be made in the case of installment payments) before the
earlier of (i) the date which is six (6) months after such Participant’s
Separation From Service or (ii) the date of the Participant’s death. For any
twelve (12) month period commencing April 1 and ending March 31, an Employee is
a “specified employee” if the Employee was a “key employee” at any time during
the calendar year ending before such April 1. A key employee is defined in Code
Section 416(i) without regard to Code Section 416(i)(5).
(g)    Notwithstanding Section 7.3(c), pursuant to a transition rule issued by
the Internal Revenue Service under Code Section 409A, each Participant who has
not had a Separation from Service as of December 31, 2006, shall be permitted to
elect among the forms of distribution specified in Section 7.3(b) with respect
to distributions made on account of the Participant’s Retirement Date. The
elections under this Section 7.3(g) shall be made pursuant to rules prescribed
by the Committee, but shall in no event be made after December 31, 2006. If a
Participant does not make an election under this subsection (g), then the
Participant’s previous election among forms of distribution shall continue to
apply.
7.4.    Beneficiary Designation.
(a)    Upon forms provided by the Committee, each Participant shall designate in
writing the Beneficiary or Beneficiaries whom such Participant desires to
receive the benefits of this Plan, if any, payable in the event of such
Participant's death. A Participant may from time to time change his or her
designated Beneficiary or Beneficiaries without the consent of such Beneficiary
or Beneficiaries by filing a new designation in writing with the Committee. The

-11-



--------------------------------------------------------------------------------






Committee may rely upon the designation of Beneficiary or Beneficiaries last
filed by the Participant in accordance with the terms of this Plan.
(b)    If the designated Beneficiary does not survive the Participant, or if
there is no valid Beneficiary designation, amounts payable under the Plan shall
be paid to the Participant's spouse, or if there is no surviving spouse, then to
the duly appointed and currently acting personal representative of the
Participant's estate. If there is no personal representative of the
Participant's estate duly appointed and acting in that capacity within sixty
(60) days after the Participant's death, then all payments due under the Plan
shall be payable to the person or persons who can verify by affidavit or court
order to the satisfaction of the Committee that they are legally entitled to
receive the benefits specified hereunder pursuant to the laws of intestate
succession or other legal provision in effect at the Participant's death in the
jurisdiction having authority over disposition of the Participant's estate.
7.5.    Distribution to Guardian. If the Committee shall find that any person to
whom any payment is payable under this Plan is unable to care for his or her
affairs because of illness or accident, or is a minor, a payment due (unless a
prior claim therefore shall have been made by a duly appointed guardian or other
legal representative) may be paid to the spouse, a child, a parent, or a brother
or sister, or to any custodian, conservator or other fiduciary responsible for
the management and control of such person's financial affairs in such manner and
proportions as the Committee may determine. Any such payment shall, to the
extent thereof, discharge of the liabilities of the Company to the Participant
or Beneficiary under this Plan.
7.6.    Withholding of Taxes. To the extent any distribution is subject to
withholding taxes, the Committee shall require, as a condition to the payment of
such distribution, that the taxes be withheld from such distribution. With
respect to amounts paid from the Trust, the Trustee shall deliver the withheld
amounts to the Company which shall pay over the withheld taxes as required by
law. The Committee may, but need not, allow the Participant to make payment to
the Company in the form of a check for such withholding taxes, and the Committee
may provide in its discretion for other methods of withholding acceptable to the
Company.
7.7.    Distribution of Dividend Equivalents.
(a)    Notwithstanding anything to the contrary in this Article VII, effective
January 1, 2006, Dividend Equivalents with respect to the Capital Restructuring
Dividend shall be distributed as set forth in this Section 7.7.
(b)    Dividend Equivalents with respect to the Capital Restructuring Dividend
shall be distributed by the Company to Participants as soon as administratively
feasible upon the Company’s receipt of the Capital Restructuring Dividend from
the Trustee in accordance with Section 6.3. No one (including, but not limited
to, the Trustee, the Company, the Board, the

-12-



--------------------------------------------------------------------------------






Committee or any Participant) shall have the authority or the ability to delay
the immediate distribution of Dividend Equivalents or alter the amount of
Dividend Equivalents distributed with respect to the Capital Restructuring
Dividend. The distribution of Dividend Equivalents with respect to the Capital
Restructuring Dividend to be made to a Participant in accordance with this
Section 7.7(b) shall equal the product of (i) the Participant’s Share Units as
of the record date for the Capital Restructuring Dividend, times (ii) the per
share Capital Restructuring Dividend. Immediate payment of the Dividend
Equivalent upon the payment of the Capital Restructuring Dividend by the Company
is intended to satisfy the requirement of Code Section 409A that payment be made
as of a specified time or pursuant to a fixed schedule.
(c)    Distributions of Dividend Equivalents with respect to the Capital
Restructuring Dividend shall be made in cash without interest and shall be made
from the Capital Restructuring Dividend paid to the Trust and transferred to the
Company pursuant to Section 6.3.
ARTICLE VIII    
ACCELERATION OF DISTRIBUTION
8.1.    Change in Control. All Accounts shall be immediately distributed to the
Participants to whom such Accounts belong, upon the occurrence of a Change in
Control (as hereinafter defined) of the Company. A “Change in Control” shall be
deemed to occur if any person (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) other than the Company,
any subsidiary or employee benefit plan or trust maintained by the Company or
subsidiary, during any 12-month period ending on the date of the most recent
acquisition by such person, becomes the beneficial owner (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of the Company’s stock
representing thirty-five percent (35%) or more of the voting power of the
Company’s then-outstanding stock; provided, however, that a transaction shall
not constitute a Change in Control unless it is a “Change in the ownership or
effective control” of the Company, or a change “in the ownership of a
substantial portion of the assets” of the Company within the meaning of Code
Section 409A. For purposes of the foregoing, a subsidiary is any corporation in
an unbroken chain of corporations beginning with the Company if each of the
corporations, other than the last corporation in such chain, owns at least fifty
percent (50%) of the total voting power in one of the other corporations in such
chain.
8.2.    Hardship.
(h)    Prior to January 1, 2005, notwithstanding the provisions of Section 7.1
and 7.3 hereof, a Participant shall be entitled to request a hardship
distribution of all or any portion of his or her Account. A Participant or legal
representative of the Participant must make a written

-13-



--------------------------------------------------------------------------------






request for a hardship distribution, stating the reasons such withdrawal is
necessary because of a financial hardship. The Committee, in its sole
discretion, shall determine whether or not to grant the hardship distribution of
such Participant's Account and, in so doing, may rely on the Participant's
statements, and a hardship distribution may be approved without further
investigation unless the Committee has reason to believe such statements are
false.
(i)    Effective January 1, 2005, a withdrawal under this Section 8.2 shall be
permitted only if the Participant incurs an “unforeseeable emergency,” as
defined below. Any such distribution shall be limited to the amount for which
distribution is reasonably necessary to satisfy the emergency need (which may
include amounts necessary to pay any Federal, State or local income taxes or
penalties reasonably anticipated to result from the distribution). For purposes
of this Section 8.2(b), an “unforeseeable emergency” is a severe financial
hardship of the Participant resulting from (i) an illness or accident of the
Participant, the Participant’s spouse or dependent, (ii) the loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home to the extent not otherwise covered by insurance, or
(iii) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant. The determination of
whether a Participant has an unforeseeable emergency shall be made in accordance
with the authorities published pursuant to Code Section 409A.
ARTICLE IX    
SOURCE OF PAYMENT
9.1.    No Direct Interest in Trust Assets. All distributions hereunder shall be
paid solely from the Trust or from the assets of the Company, as determined by
the Company. The Company shall pay any distributions not paid by the Trust. No
special or separate funds shall be established and no other segregation of
assets shall be made to assure the payment of benefits hereunder. A Participant
shall have no right, title, or interest whatever in or to any investments which
the Company may make through the Trust to meet its obligations hereunder.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create any kind of a fiduciary relationship
between the Company and a Participant or any other person.

-14-



--------------------------------------------------------------------------------






ARTICLE X    
PLAN TERMINATION AND AMENDMENT
10.1.    Termination and Amendments. The Plan shall continue until all amounts
credited to the Participants' Accounts have been distributed in accordance with
the terms of the Plan. Notwithstanding the foregoing sentence, the Company
retains the right to amend or terminate the Plan for any reason, including but
not limited to adverse changes in tax laws or the bankruptcy, receivership or
dissolution of the Company. In the event of a Plan termination, benefits will be
paid out when due under the terms of the Plan. To the extent feasible, the
Committee shall use its best efforts to avoid adversely affecting the rights of
any existing Participants in the Plan, but prior to a Change in Control, the
Committee shall be under no specific duty or obligation in this regard.
Following a Change in Control, no amendment or termination of the Plan shall
adversely affect any benefits earned by Participants prior to the amendment or
termination.
ARTICLE XI    
PLAN ADMINISTRATION
11.1.    Committee. The Plan shall be administered by the Committee. Subject to
the provisions of the Plan and the authority granted to the Deferral Authority,
the Committee shall have exclusive power to determine the manner and time of
Deferrals and payment of benefits to the extent herein provided and to exercise
any other discretionary powers granted to the Committee pursuant to the Plan.
The decisions or determinations by the Committee shall be final and binding upon
all parties, including shareholders, Participants, Beneficiaries and other
Employees. The Committee shall have the authority to interpret the Plan, to make
factual findings and determinations, to adopt and revise rules and regulations
relating to the Plan and to make any other determinations which it believes
necessary or advisable for the administration of the Plan. The Committee's
discretion shall be as broad and unfettered as permitted by law. Notwithstanding
the foregoing, after a Change in Control, any findings, adoption or revision of
rules or regulations, interpretations, decisions or determinations made by the
Committee (including under Section 11.2) shall not be given any deference by a
court or arbitrator, and if challenged by a Participant or Beneficiary, shall be
reviewed on a de novo basis.
11.2.    Committee Powers. The Committee shall have all powers necessary to
supervise the administration of the Plan and control its operations. In addition
to any powers and authority conferred on the Committee elsewhere in the Plan or
by law, the Committee shall have, by way of illustration and not by way of
limitation, the following powers and authority;

-15-



--------------------------------------------------------------------------------






(a)    To designate agents to carry out responsibilities relating to the Plan;
(b)    To employ such legal, actuarial, medical, accounting, clerical and other
assistance as it may deem appropriate in carrying out the provisions of this
Plan;
(c)    To administer, interpret, construe and apply this Plan and to decide all
questions which may arise or which may be raised under this Plan by any
Employee, Participant, Beneficiary or other person whatsoever, including but not
limited to all questions relating to eligibility to participate in the Plan, and
the amount of benefits to which any Participant may be entitled;
(d)    To establish rules and procedures from time to time for the conduct of
its business and for the administration and effectuation of its responsibilities
under the Plan;
(e)    To establish claims procedures, and to make forms available for filing of
such claims, and to provide the name of the person or persons with whom such
claims should be filed. The Committee shall establish procedures for action upon
claims initially made and the communication of a decision to the claimant
promptly and, in any event, not later than sixty (60) days after the date of the
claim; the claim may be deemed by the claimant to have been denied for purposes
of further review described below in the event a decision is not furnished to
the claimant within such sixty (60) day period. Every claim for benefits which
is denied shall be denied by written notice setting forth in a manner calculated
to be understood by the claimant (1) the specific reason or reasons for the
denial, (2) specific reference to any provisions of this Plan on which denial is
based, (3) description of any additional material or information necessary for
the claimant to perfect his claim with an explanation of why such material or
information is necessary, and (4) an explanation of the procedure for further
reviewing the denial of the claim under the Plan. The Committee shall establish
a procedure for review of claim denials, such review to be undertaken by the
Committee. The review given after denial of any claim shall be a full and fair
review with the claimant or his duly authorized representative having one
hundred eighty (180) days after receipt of denial of his claim to request such
review, having the right to review all pertinent documents and the right to
submit issues and comments in writing. The Committee shall establish a procedure
for issuance of a decision by the Committee not later than sixty (60) days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than one
hundred twenty (120) days after receipt of the claimant's request for review.
The decision on review shall be in writing and shall include specific reasons
for the decision written in a manner calculated to be understood by the claimant
with specific reference to any provisions of this Plan on which the decision is
based; and

-16-



--------------------------------------------------------------------------------






(f)    To perform or cause to be performed such further acts as it may deem to
be necessary, appropriate, or convenient in the efficient administration of the
Plan.
Prior to a Change in Control, any action taken in good faith by the Committee in
the exercise of authority conferred upon it by this Plan shall be conclusive and
binding upon the Participants and their Beneficiaries, and all discretionary
powers conferred upon the Committee shall be absolute. Following a Change in
Control, the actions of the Committee and its exercise of discretionary powers
shall be reviewed on a de novo basis if challenged by a Participant or
Beneficiary.
11.3.    Plan Expenses. Members of the Committee shall serve as such without
compensation from the Plan, but may receive compensation from the Company for so
serving. All Plan administration expenses shall be borne by the Company or the
Trust as determined by the Committee in its sole discretion.
11.4.    Reliance Upon Documents and Opinions. The members of the Committee, the
Deferral Authority, the Board, and the Company shall be entitled to rely upon
any tables, valuations, computations, estimates, certificates, opinions and
reports furnished by any consultant, or firm or corporation which employs one or
more consultants or advisors. The Committee may, but is not required to, rely
upon all records of the Company with respect to any matter or thing whatsoever,
and may likewise treat such records as conclusive with respect to all Employees,
Participants, Beneficiaries and any other persons whomsoever, except as
otherwise provided by law.
11.5.    Requirement of Proof. The Committee, the Deferral Authority, the Board,
or the Company may require satisfactory proof of any matter under this Plan from
or with respect to any Employee, Director, consultant, Participant or
Beneficiary, and no such person shall acquire any rights or be entitled to
receive any benefits under this Plan until such proof shall be furnished as so
required.
11.6.    Reliance on Committee Memorandum. Any person dealing with the Committee
may rely on and shall be fully protected in relying on a certificate or
memorandum in writing signed by any Committee member so authorized, or by a
quorum of the members of the Committee, as constituted as of the date of such
certificate or memorandum, as evidence of any action taken or resolution adopted
by the Committee.
11.7.    Limitation on Liability. No Employee or Director of the Company shall
be subject to any liability by reason of or arising from his or her
participation in the establishment or administration or operation of the Plan
unless he or she acts fraudulently or in bad faith.

-17-



--------------------------------------------------------------------------------






11.8.    Indemnification.
(a)    To the extent permitted by law, the Company shall indemnify each member
of the Deferral Authority, the Committee, and any other Employee or Director of
the Company who was or is a party, or is threatened to be made a party, to any
threatened, pending or completed proceeding, whether civil, criminal,
administrative, or investigative, by reason of his or her conduct in the
performance in connection with the establishment or administration of the Plan
or any amendment or termination of the Plan.
(b)    This indemnification shall apply against expenses including, without
limitation, attorneys fees and any expenses of establishing a right to
indemnification hereunder, judgments, fines, settlements and other amounts
actually and reasonably incurred in connection with such proceeding, except in
relation to matters as to which he or she has acted fraudulently or in bad faith
in the performance of such duties.
(c)    The termination of any proceeding by judgment, order, settlement,
conviction, upon a plea of nolo contendere or its equivalent shall not, in and
of itself, create a presumption that the person acted fraudulently or in bad
faith in the performance of his or her duties.
(d)    Expenses incurred in defending any such proceeding may be advanced by the
Company prior to the final disposition of such proceeding, upon receipt of an
undertaking by or on behalf of the recipient to repay such amount, unless it
shall be determined ultimately that the recipient is entitled to be indemnified
as authorized in this Section 11.8.
(e)    The right of indemnification set forth in this Section 11.8 shall be in
addition to any other right to which any Committee member or other person may be
entitled as a matter of law, by corporate bylaws or otherwise.
ARTICLE XII    
MISCELLANEOUS PROVISIONS
12.1.    Restrictions on Plan Interest.
(g)    A Participant's interest in this Plan shall be limited to his or her
Account and he or she shall have no other interest in any assets of the Company
nor any right as against the Company, Deferral Authority or Committee for
payment of benefits under this Plan.
(h)    None of the benefits, payments, proceeds, claims or rights hereunder of
any Participant or Beneficiary shall be subject to any claim of any creditor of
such Participant or

-18-



--------------------------------------------------------------------------------






Beneficiary and in particular the same shall not be subject to attachment,
garnishment, or other legal process by any creditor of such Participant or
Beneficiary.
(i)    A Participant or Beneficiary shall not have any right to alienate,
anticipate, commute, pledge, encumber, or assign any of the benefits or payments
or proceeds which he or she may expect to receive, contingently or otherwise,
under the Plan.
(j)    A Participant's and Beneficiary's interest in this Plan and his or her
Account in the Trust are subject to the claims of the Company's creditors as
provided in the Trust. Each Participant and Beneficiary shall, however, be
considered a general creditor of the Company with respect to his or her Account,
so that if the Company should become insolvent, the Participant or Beneficiary
will have a claim against the Company and Trust assets equal to that of the
Company's other general creditors (regardless of whether assets are removed from
the Trust by a trustee in bankruptcy).
(k)    Whenever a provision of this Plan restricts or limits a Participant or a
Participant's Account, benefit or distribution, such limitation shall also apply
to a Beneficiary unless otherwise specified.
12.2.    No Enlargement of Employee Rights.
(d)    This Plan is strictly a voluntary undertaking on the part of the Company
and shall not be deemed to constitute a contract between the Company and any
Employee or Director, or be consideration for, or an inducement to, or a
condition of, the employment of any Employee or affiliation of any Director.
(e)    The employment of any Employee is not for any specified term and may be
terminated by any Employee or by the Company at any time, for any reason, with
or without cause. Nothing contained in the Plan shall be deemed to give any
Employee the right to be retained in the employ of the Company, to constitute
any promise or commitment by the Company regarding future positions, future work
assignments, future compensation or any other term or condition of employment or
to interfere with the right of the Company to discharge or retire any Employee
at any time.
(f)    No person shall have any right to any benefits under this Plan, except to
the extent expressly provided herein.
12.3.    Rights of Repurchase and First Refusal for the Company. Any Company
Stock distributed from the Plan may be subject to a right of repurchase and
right of first refusal by the Company, as well as any conditions, limitations or
restrictions contained in an agreement specified in Section 3.2. The terms and
conditions of the right of repurchase and right of first

-19-



--------------------------------------------------------------------------------






refusal to the extent applicable, shall be in addition to those applied to
Company Stock by the Restated Certificate of Incorporation of Leidos Holdings,
Inc., as amended.
12.4.    Mailing of Payments. All payments under the Plan shall be delivered in
person or mailed to the last address of the Participant (or, in the case of the
death of the Participant to that of any other person entitled to such payments
under the terms of the Plan). Each Participant shall be responsible for
furnishing the Committee with his or her correct current address and the correct
current name and address of his or her Beneficiary.
12.5.    Inability to Locate Participant or Beneficiary. In the event that the
Committee is unable to locate a Participant or Beneficiary to whom benefits are
payable hereunder after mailing a notice to the Participant's or Beneficiary's
last known address, and such inability lasts for a period of three (3) years,
then any remaining benefits payable hereunder shall be forfeited to the Company
and no Participant or Beneficiary shall have any right to further benefits from
the Plan, even if subsequently located.
12.6.    Governing Law. All legal questions pertaining to the Plan shall be
determined in accordance with the laws of Delaware, excluding its rules
governing conflicts of laws. Without limiting Section 12.9, it is intended that
this Plan be administered and interpreted in a manner consistent with the
applicable requirements of Code Section 409A, and further that the Plan be
interpreted in a manner that satisfies the applicable requirements of Rule 16b-3
promulgated under the Exchange Act, so that elective deferrals will be entitled
to the benefits of Rule 16b-3 or other exemptive rules under Section 16 of the
Exchange Act and will not be subjected to avoidable liability thereunder.
12.7.    Illegality of Particular Provision. If any particular provision of this
Plan shall be found to be illegal or unenforceable, such provision shall not
affect the other provisions thereof, but the Plan shall be construed in all
respect as if such invalid provision were omitted.
12.8.    Interpretation. Section headings are for convenient reference only and
shall not be deemed to be part of the substance of this instrument or in any way
to enlarge or limit the contents of any article or section.
12.9.    Tax Effects. The Company makes no representations or warranties as to
the tax consequences to a Participant or to a Participant's Beneficiary from
Deferrals hereunder or the subsequent receipt of any benefits as a result
thereof. Each Participant must rely solely on his or her own tax advisor with
respect to the tax consequences arising from the Deferrals or the receipt of
benefits hereunder, or from any other related transaction.
12.10.    Receipt or Release. Any payment to any Participant or Beneficiary in
accordance with the provisions of this Plan shall, to the extent thereof, be in
full satisfaction of

-20-



--------------------------------------------------------------------------------






all claims against the Committee and the Company, and the Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.
12.11.    Records. The records of the Company with respect to the Plan shall be
conclusive on all Participants, Beneficiaries, and all other persons whomsoever.
12.12.    Arbitration. Any person disputing a decision of the Committee shall
submit such dispute to binding arbitration pursuant to the rules of the American
Arbitration Association, to be held in Fairfax County, Commonwealth of Virginia.
In any arbitration with respect to a decision or action of the Committee taken
before a Change in Control, the losing party in such arbitration proceedings
shall bear the costs of arbitration, and each party shall bear its own
attorneys' fees. In any arbitration with respect to a decision or action of the
Committee taken after a Change in Control, the Company shall bear the costs of
arbitration (other than attorneys’ fees), and the arbitrator may make an award
of attorneys’ fees; any such award shall be made according to the
then-prevailing standards for judicial awards of attorneys’ fees applicable to
civil actions brought under the Employee Retirement Income Security Act of 1974,
as amended.
12.13.    Recoupment of Awards. Notwithstanding any other provision herein
including, but not limited to, Sections 8, 10.1, 11.1 and 12.1(b), and
notwithstanding any other provisions in any Deferral election or other agreement
with respect to the Plan, payments made under the Plan and Accounts under the
Plan shall be subject to recoupment or reduction by the Company pursuant to the
Company’s recoupment policy originally adopted on June 18, 2009 by the Human
Resources and Compensation Committee of the Board, as such policy may
subsequently be amended (the “Recoupment Policy”). Although consent to the
Recoupment Policy by a Participant is not a prerequisite to the effectiveness of
the Recoupment Policy with respect to the Participant, the filing of an election
by a Participant with respect to any Deferral under the Plan shall be deemed to
constitute consent by the Participant to the terms and conditions of the
Recoupment Policy with respect to the Participant’s Deferrals and any and all
prior Deferrals under the Plan. For purposes of clarity, to the extent provided
by the Recoupment Policy, a Participant may be required to return certain
payments of Plan benefits made to the Participant, and payments that otherwise
would have been made to the Participant with respect to the Participant’s
Account under the Plan may be reduced or entirely eliminated. Such actions may
be taken pursuant to the Recoupment Policy without regard to whether such
payments and the Participant’s Account were otherwise vested.



-21-

